DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 2, 4, 6-11 are pending and have been examined in this application, Claims 2 and 4 are amended, claims 6-11 are new.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stop wall from claims 6 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply o the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 5499852 A) to Siegendall.
In regards to claim 2, Siegendall anticipates a grip apparatus configured to be mounted on a rod, the apparatus comprising: an upper grip assembly comprising a grip (Siegendall; 40) and a top mounting block (Siegendall; upper half of each of  20 consisting of half of 35 and upper walls, see FIG 9B), the top mounting block comprising a lower bracket (Siegendall; portion of curved 35 which connects to the pole) and an upper engagement portion (Siegendall; comprised of the opposing upper walls with 25, 24, 23, 22, 26); a lower grip assembly (Siegendall; lower portion of 35 and opposing short walls comprising 27) comprising a bottom mounting block configured to attach to the top mounting block to collectively form a generally cylindrical space (Siegendall; upper and lower halves of 35 connected); and the grip (Siegendall; 40) comprises a grip portion (Siegendall; 48) and a grip engagement portion (Siegendall; lower portion of 41), wherein the upper engagement portion of the top mounting block comprises a pair of spaced apart upper walls extending vertical from a top of the lower bracket (Siegendall; see FIGs 9A and 9B where the upper walls which comprise 25, 24, 23, 22, 26 are spaced apart), each of the pair of spaced apart upper walls comprises an aperture formed therein (Siegendall; any of 25, 24, 23, 22, 26), the aperture configured to receive opposite ends of a rotational shaft (Siegendall; pivot bolt 91 inside pivot hole 22), the grip engagement portion comprises a through hole formed therein (Siegendall; lower portion of 41 has a hole either of 46, 45), the rotational shaft extending through the through hole (Siegendall; through pivot hole 45), and the grip engagement portion is positioned in a space formed between the pair of spaced apart upper walls (Siegendall; see FIG 10), wherein the generally cylindrical space (Siegendall; created by two halves of 35) is designed to encircle an outer circumference of said rod (Siegendall; as in FIG 7B), and the rotational shaft is configured to enable movement of the grip from a first position to a second position (Siegendall; see FIG 3A-3C), the first position is a generally vertical position (Siegendall; FIG 3C), and the second position is a generally horizontal position (Siegendall; FIG 3A).  

In regards to claim 7, Siegendall anticipates the grip apparatus of claim 2, comprising: a lock pin (Siegendall; locking pin 70, 60) designed to prevent rotation of the grip (Siegendall; secures the grip into desired position to prevent rotation), wherein the grip engagement portion comprises a second through hole formed therein (Siegendall; second hole 46), each of the pair of spaced apart upper walls comprises a second aperture formed therein (Siegendall; any of 23, 24, 25), the second through hole and each of the second apertures are configured to align in the second position and not align in the first position (Siegendall; the holes allow the handle to be aligned in either position, the second through hole aligns only with the aperture corresponding to the position desired by the user at any individual position), and the aligned second through hole and second apertures are configured to accommodate insertion of the lock pin (Siegendall; see FIG 14).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5499852 A) to Siegendall in view of (US 9775272 B1) to Gilbert.
In regards to claim 6, Siegendall teaches the grip apparatus of claim 2, but fails to teach wherein the top mounting bracket comprises a stop wall configured to contact a lower back side of the grip when the grip is in the first position, thereby preventing the grip from bending backwards and away from the tip end of said rod.  
Gilbert teaches wherein the top mounting bracket (Gilbert; upper half of 18, 20) comprises a stop wall (Gilbert; annotated G1 below) configured to contact a lower back side of the grip when the grip is in the first position (Gilbert; see FIG 6, where the wall contacts 44 in an upright position), thereby preventing the grip from bending backwards and away from the tip end of said rod (Gilbert; tip end being the opposite end of the shovel blade, see FIG 6 where the wall prevents 44 from rotating in the direction of the shovel blade).

    PNG
    media_image1.png
    709
    665
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Siegendall such that the bracket has a wall to prevent the handle from pivoting in an undesired direction, as taught by Gilbert. The motivation for doing so would be to provide additional securement and support for the handle so it doesn’t move out of its position when in use.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5499852 A) to Siegendall in view of (US 2761236 A) to Gaston.
In regards to claim 8, Siegendall teaches the grip apparatus of claim 2, but fails to teach wherein the grip portion is hollow and the grip comprises a grip cap designed to cover an open end of the grip.  
Gaston teaches wherein the grip portion (Gaston; D) is hollow (Gaston; hollow bore 33, the grip portion itself being hollow in order to accommodate 53) and the grip comprises a grip cap (Gaston; 43) designed to cover an open end of the grip (Gaston; see FIG 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Siegendall such that the grip portion itself is hollow and uses a grip cap such as the grip portion of Gaston. The motivation for doing so would be to provide a lighter weight grip portion that can receive structural support elements inside.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3372510 A) to Arsenault in view of (US 5499852 A) to Siegendall.
In regards to claim 4, Arsenault teaches a fishing apparatus, comprising: a fishing rod; an armrest apparatus (Arsenualt; 34) comprising: an upper armrest unit (Arsenault; 34a, 34b, 27) comprising an upper armrest bracket (Arsenualt; 27) and armrest (Arsenualt; 34a, 34b), the armrest located on an upper portion of the upper bracket (Arsenualt; see FIG 4); and a lower armrest unit (Arsenualt; 38a, 38b) comprising a lower armrest bracket (Arsenualt; 38a, 38b) configured to attach to the upper armrest bracket (Arsenualt; where 27 connects to 38a and 38b) to collectively form a generally cylindrical space (Arsenualt; see FIG 4), wherein the generally cylindrical space is designed to encircle an outer circumference of said rod (Arsenualt; an end of the rod 12 seen in FIG 4); and a grip apparatus (Arsenault; 28), wherein the armrest apparatus and the grip assembly are mounted on the fishing rod of said fishing apparatus (Arsenault; see FIG 2).  
Arsenault fails to teach wherein the grip apparatus is the grip apparatus of claim 2.
Siegendall teaches the grip apparatus of claim 2 (Claim 2 rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arsenualt to substitute the grip for the grip of Siegendall. The motivation for doing so would be to provide a grip which can be adjustable in various positions. 

In regards  to claim 10, Arsenault as modified by Siegendall teach the fishing apparatus of claim 4, comprising: a lock pin (Siegendall; locking pin 70, 60) designed to prevent rotation of the grip (Siegendall; secures the grip into desired position to prevent rotation), wherein 4Application No. 16/579,492Docket No. FISH-003 the grip engagement portion comprises a second through hole formed therein (Siegendall; second hole 46), each of the pair of spaced apart upper walls comprises a second aperture formed therein (Siegendall; any of 23, 24, 25), the second through hole and each of the second apertures are configured to align in the second position and not align in the first position (Siegendall; the holes allow the handle to be aligned in either position, the second through hole aligns only with the aperture corresponding to the position desired by the user at any individual position), and the aligned second through hole and second apertures are configured to accommodate insertion of the lock pin (Siegendall; see FIG 14).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3372510 A) to Arsenault as modified by (US 5499852 A) to Siegendall as applied to claim 4 above, in further view of (US 9775272 B1) to Gilbert.
In regards to claim 9, Arsenault as modified by Siegendall teach the fishing apparatus of claim 4, but fail to teach wherein the top mounting bracket comprises a stop wall configured to contact a lower back side of the grip when the grip is in the first position, thereby preventing the grip from bending backwards and away from the tip end of said rod.  
Gilbert teaches wherein the top mounting bracket (Gilbert; upper half of 18, 20) comprises a stop wall (Gilbert; annotated G1) configured to contact a lower back side of the grip when the grip is in the first position (Gilbert; see FIG 6, where the wall contacts 44 in an upright position), thereby preventing the grip from bending backwards and away from the tip end of said rod (Gilbert; tip end being the opposite end of the shovel blade, see FIG 6 where the wall prevents 44 from rotating in the direction of the shovel blade). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Arsenault as modified by Siegendall such that the bracket has a wall to prevent the handle from pivoting in an undesired direction, as taught by Gilbert. The motivation for doing so would be to provide additional securement and support for the handle so it doesn’t move out of its position when in use.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3372510 A) to Arsenault as modified by (US 5499852 A) to Siegendall as applied to claim 4 above, in further view of (US 2761236 A) to Gaston.
In regards to claim 11, Arsenault as modified by Siegendall teach the fishing apparatus of claim 4, but fail to teach wherein the grip portion is hollow and the grip comprises a grip cap designed to cover an open end of the grip.
Gaston teaches wherein the grip portion (Gaston; D) is hollow (Gaston; hollow bore 33, the grip portion itself being hollow in order to accommodate 53) and the grip comprises a grip cap (Gaston; 43) designed to cover an open end of the grip (Gaston; see FIG 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arsenault as modified by Siegendall such that the grip portion itself is hollow and uses a grip cap such as the grip portion of Gaston. The motivation for doing so would be to provide a lighter weight grip portion that can receive structural support elements inside.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647